Citation Nr: 0126265	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  99-12 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim to service connection for a psychiatric 
disorder, including schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 through 
October 1974.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That decision denied the veteran's 
attempt to reopen his claim for service connection for 
schizophrenia.


FINDINGS OF FACT

1.  In August 1984, the Board denied the veteran's claim to 
service connection for a psychiatric disorder because there 
was no evidence that any psychiatric disorder, including 
schizophrenia, was present in active service or during the 
one-year period following separation from service; this is 
the last final decision of record.

2.  The evidence received since the August 1984 Board 
decision is so significant, contributing to a more complete 
picture of the circumstances of the veteran's alleged 
disability, that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

1.  The Board's August 1984 decision denying the veteran's 
entitlement to service connection for a psychiatric disorder 
is final.  

2.  Since the last final decision of record, new and material 
evidence has been submitted sufficient to reopen a claim for 
service connection for schizophrenia.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (to be codified as 
amended August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Regulations 
implementing the VCAA have recently been promulgated.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Although the RO has not yet had the opportunity to review 
this case in accordance with VCAA regulations, because this 
determination is favorable to the veteran, he is not 
prejudiced by the Board's addressing this matter to the 
extent done so herein.

The applicable law provides the following:

If new and material evidence is presented 
or secured with respect to a claim that 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).

The applicable law provides the following:

If new and material evidence is presented 
or secured with respect to a claim that 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1999) (final emphasis added).   The Board 
notes that 38 C.F.R. § 3.156 has been amended to implement 
the Veterans Claims Assistance Act.  However, 38 C.F.R. 
§ 3.156 (2001), as amended, is applicable to claims to reopen 
received on or after August 29, 2001.  As this claim was 
received in February 1998, the regulation as amended is not 
applicable herein.

The United States Court of Appeals for the Federal Circuit, 
in Hodge v.West, 155 F. 3d 1356 (1998), noted "the 
importance of a complete record for evaluation of a veteran's 
claim" and was concerned that "some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability."  
Hodge, 155F. 3d at 1363.

In the instant case, the Board denied the veteran's claim to 
reopen a claim for service connection for a psychiatric 
disorder, including schizophrenia in August 1984; this 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991).

The evidence of record when the August 1984 Board decision 
was rendered included the veteran's service medical records.  
These records do not show that the veteran sought treatment 
for complaints of nervousness or anxiety.  He was discharged 
in October 1975.  Treatment records from the VA Medical 
Centers (VAMC) in Brooklyn, New York and in Puerto Rico 
indicate that the veteran was hospitalized in December 1980 
and diagnosed as suffering from schizophrenia.  Since that 
time, the veteran has sought intermittent treatment for this 
disorder.  In September 1981, the veteran was examined for VA 
purposes and was found to be suffering from paranoid 
schizophrenia.  The examiner noted that he did not review the 
veteran's claim file.  The veteran has been receiving Social 
Security Disability benefits since approximately 1982.

In November 1998, the RO denied the veteran's request to 
reopen his claim.  The veteran had submitted additional 
records pertaining to treatment at the mental health facility 
at VAMC Ponce, Puerto Rico from November 1988 through October 
1989 and from June 1997 through March 1998.  Some of these 
records had been previously submitted to the RO.

The veteran requested a hearing at the RO, and in January 
2000, one was held.  The veteran testified that he was fine 
before he entered the army.  Once he was in service, he began 
experiencing nosebleeds, sore throats and difficulty 
sleeping.  The veteran stated that while he was stationed in 
Germany he would get angry frequently and get into arguments.  
He stated that he went on sick call often and saw a 
psychiatrist while stationed there.  At the end of the 
hearing the veteran's representative informed the Hearing 
Officer that he did not have any other evidence to submit for 
the RO's consideration.

With regard to the basis for the Board's denial in August 
1984, the Board notes that VA disability benefits are awarded 
for a current disability that is the result of a disease or 
injury incurred in service.  See 38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  When the 
condition noted in service is not chronic, then a showing of 
continuity of symptoms is required to establish service 
connection.  See 38 C.F.R. § 3.303(b) (2000).

The veteran's service medical records show that in a March 
1975 VA psychiatric examination of the veteran, no mental 
disease was found.  The veteran was was first diagnosed as 
suffering from schizophrenia in December 1980, approximately 
6 years subsequent to his discharge from service.  Based upon 
the medical evidence of record, the Board determined in 1984 
that the veteran's schizophrenia was not incurred in or 
aggravated by service.

In order to reopen a claim for service connection, the 
veteran must bring evidence which "bears directly and 
substantially upon the specific matter under consideration" 
and that is "so significant that it must be considered in 
order to fairly decide the claim".  38 C.F.R. § 3.156(a) 
(2000).  In addition, this evidence should "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability."  See Hodge, at 
1363.

The evidence obtained by the RO and associated with the 
claims file in connection with the veteran's 1998 request to 
re-open his claim consists of copies of medical records from 
VAMCs in New York and Puerto Rico.  In November 1998, the RO 
issued a rating decision that denied the veteran's request to 
re-open his claim because, while some of the evidence was 
new, it did not demonstrate a relationship between the 
inservice illness and any current disability.

After a thorough review of the file, the Board concludes that 
the veteran's hearing testimony constitutes new and material 
evidence in that it has not been previously submitted, that 
it bears directly and substantially upon the specific matter 
under consideration, and that it "so significant that it 
must be considered in order to fairly decide the merits of 
the claim" in that it because they do not "contribute to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's disability".  38 C.F.R. § 3.156(a) 
(2000); Hodge, at 1363.  The veteran testified to incidents 
occurring in service where he had angry outbursts and was 
reprimanded.  He referred to treatment while he served in the 
National Guard.  The veteran further testified that he still 
receives Social Security disability benefits for his 
"nerves."  This new information is material and contributes 
to a more complete picture of the circumstances surrounding 
the origin of the veteran's disability.  This evidence bears 
substantially upon the specific matter under consideration, 
the origin of the veteran's current condition, and it is 
material.  Furthermore, this evidence, either by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  Accordingly, this evidence 
is new and material and the veteran's appeal must be granted.


ORDER

New and material evidence has been submitted and the 
veteran's request to reopen his claim to entitlement to 
service connection for schizophrenia is granted.


REMAND

A remand is required for compliance with VA's duty to assist.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630, et seq. (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.

The revised statutory duty to assist requires VA to make 
all reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits.  This assistance specifically includes obtaining 
all relevant records, public or private, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion 
where indicated.  38 U.S.C.A. § 5103A (West Supp. 2001).

Here, a review of the claims file reveals that certain 
records that would be helpful in rendering a decision in 
this matter have not been associated with the claims file.  
The Board notes that the veteran's service personnel 
records and his Social Security records have not been 
obtained and associated with the claims file.  In addition, 
it is unclear whether an attempt has been made to obtain 
the veteran's complete service medical records and his 
complete post-service medical treatment records. 

Based upon the Veterans Claims Assistance Act and the above 
decision to reopen the veteran's claim, further development 
of evidence is necessary.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991& Supp. 2001) and 
implementing regulations promulgated on 
August 29, 2001, are fully complied 
with and satisfied.

2.  The RO should attempt to obtain and 
associate with the claims file the 
veteran's complete service medical 
records, including any medical reports 
from his National Guard service, his 
complete service personnel records and 
the records maintained by Social 
Security regarding the veteran.

3.  The RO should ask the veteran, in 
writing, to identify all sources of 
treatment he received for a psychiatric 
disorder, including schizophrenia, 
subsequent to his period of military 
service.  The RO should obtain and 
associate with the claims file complete 
medical records from all sources 
identified.  In particular, the RO 
should obtain and associate with the 
claims file the complete records 
pertaining to the veteran from VAMC 
Brooklyn, New York and Ponce, Puerto 
Rico.  If the RO is unable to secure 
any records from the sources 
identified, the veteran should be 
notified of this, and given the 
opportunity to submit such records 
himself.

4.  If the RO determines that an 
examination and opinion with respect to 
the veteran's psychiatric condition is 
warranted (for instance, if the 
evidence obtained as a result of this 
remand shows that the veteran's 
symptoms began in service or within one 
year subsequent to discharge, or that 
service aggravated his condition, then 
the veteran should be afforded a VA 
psychiatric examination to determine 
the nature of his disability.  An 
opinion should be provided discussing 
the etiology of this condition.

All tests deemed necessary by the 
individual examining the veteran must 
be conducted, any indicated additional 
consultations should be accomplished, 
and the clinical findings and reasoning 
which form the basis of the opinion 
requested should be clearly set forth.  
The claims folder also must be made 
available to this examiner in order 
that he or she may review pertinent 
aspects of the veteran's service and 
medical history, and a notation to the 
effect that this record review took 
place should be included in the 
examination report provided.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 


